COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Liberty Mutual Insurance Company

Appellate case number:   01-17-00363-CV

Trial court case number: 2016-28433

Trial court:             165th District Court of Harris County

        On May 19, 2017, Liberty County Mutual Insurance Company filed a petition for writ of
mandamus challenging the trial court’s May 1, 2017 order denying its motion to quash, and
directing it to produce Marianne Cagle for deposition. The Court requests that the real party in
interest respond to the petition for writ of mandamus by no later than June 5, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: May 23, 2017